Exhibit 10.1

AMENDMENT NO. 3 TO

AMENDED AND RESTATED EXECUTIVE AGREEMENT

This Amendment No. 3 to Amended and Restated Executive Agreement (the
“Amendment”) is effective as of November 21, 2011 and amends that certain
Amended and Restated Executive Agreement effective as of June 24, 2008 (the
“Original Agreement”), as amended by Amendment No. 1 to Amended and Restated
Executive Agreement effective as of September 25, 2009 (“the “First Amendment”),
as further amended by Amendment No. 2 to Amended and Restated Executive
Agreement effective as of September April 12, 2010 (“the “Second Amendment”)
(the Original Agreement, as amended by the First Amendment and the Second
Amendment, the “Agreement”) between Huttig Building Products, Inc., a Delaware
corporation (the “Company”), and Jon Vrabely (the “Executive”). All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the parties hereto agree that the Agreement is amended as follows
effective as of the date first above written:

1. Base Salary Reduction. Paragraph 3(a)(i) of the Original Agreement is hereby
amended so that, effective for pay periods beginning on and after November 21,
2011, the Executive’s annual base salary of Four Hundred Thousand Dollars
($400,000.00) (the “Original Base Salary”) shall be reduced by 10% to an annual
base salary of Three Hundred Sixty Thousand Dollars ($360,000.00) (the “Reduced
Base Salary”). The Reduced Base Salary shall remain in effect until restored to
the Original Base Salary or such other amount in excess of the Reduced Base
Salary by action of the Board.

2. No Effect on Severance Payments. Notwithstanding the foregoing, the
Executive’s Original Base Salary (or such higher base salary as may be in effect
from time to time pursuant to action of the Board) shall be deemed to be his
base salary for the purposes of the calculation of any Severance Payment payable
to the Executive pursuant to Paragraph 4(a)(i) of the Original Agreement or any
termination payment payable to the Executive pursuant to Paragraph 4(b)(iii)(3)
of the Original Agreement; that is, any such calculation shall be made without
regard to the salary reduction set forth in Section 1 of this Amendment.

3. No Other Changes; Execution in Counterparts. Except as specifically modified
by this Amendment, all of the terms and conditions of the Original Agreement
shall continue in full force and effect. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but of which shall
constitute one and the same instrument.

 

Huttig Building Products, Inc.     EXECUTIVE: By: /s/ Robert S. Evans     /s/
Jon Vrabely Name: Robert S. Evans     Jon Vrabely Title: Chairman    